Third Amendment to the Fund Accounting and Services Agreement Dated December 3, 2004, by and among California Investment Trust and ALPS Fund Services, Inc. THIS AMENDMENT is made as of October I0, 2011, by and between CALIFORNIA INVESTMENT TRUST (the "Trust") and ALPS FUND SERVICES, INC. ("ALPS"). WHEREAS, the Trust and ALPS have entered into aFund Accounting and Services Agreement (the "Agreement") dated December 3, 2004, as amended from time to time. WHEREAS, effective October 10, 2011, the parties desire to add the Shelton Greater China Fund as a party to the Agreement, and the Shelton Greater China Fund desires to become a party to the Agreement. WHEREAS, the Trust and ALPS wish to modify the Agreement. NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as follows: I. AdditionalTrust. Effective October 10, 2011, all references to "California Investment Trust" shall be deleted and replaced with references to both "California Investment Trust" and "Shelton Greater China Fund," which shall be defined collectively as the "Trusts" for purposes of the Agreement wherever the term "Trust" appears therein. 2. ChangeinIncorporation. Effective October 10, 2011, all references to the Trusts as "Delaware statutory trusts" should be deleted and replaced with "Massachusetts business trust" with respect to the Shelton Greater China Fund. 3. Appendix A -CITFundList. Appendix A to the Agreement is hereby deleted and replaced in its entirety with the Appendix A attached hereto. 4. AppendixC-FeesandExpenses. Appendix C to the Agreement is hereby deleted and replaced in its entirety with the Appendix C attached hereto. 5. Miscellaneous. Other than as amended hereby, all terms and conditions of the Agreement are unchanged and remain in full force and effect. This Amendment shall be deemed to be an amendment to the Agreement and shall be governed by the laws of the State of Colorado. IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized representative of each of the parties hereto as of the date of the Amendment first set forth above. CALIFORNIA INVESTMENT TRUST SHELTON GREATER CHINA FUND By:/s/ SteveRogers By:/s/ SteveRogers Name: Steve Rogers Name: Steve Rogers Title: CEO Title: CEO ALPS FUND SERVICES, INC. By: /s/ Jeremy O. May Name: Title: APPENDIX A- CIT FUND LIST AsofOctober10, 2011 CALIFORNIA TAX-FREE INCOME FUND Investor Class CALIFORNIA INSURED INTERMEDIATE FUND Investor Class CALIFORNIA TAX-FREE MONEY MARKET FUND Investor Class S&P Investor Class Class K S&P MIDCAP INDEX FUND Investor Class Class K S&P SMALLCAP INDEX FUND Investor Class Class K EQUITY INCOME FUND Investor Class Class K Class A Class B NASDAQ- Investor Class Class K EUROPEAN GROWTH & INCOME FUND Investor Class Class K U.S. GOVERNMENT SECURITIES FUND Investor Class Class K Class A Class B SHORT-TERM U.S. GOVT. BOND FUND Investor Class Class K THE UNITED STATES TREASURY TRUST Investor Class Class K SHELTON GREATER CHINA FUND Sole Share Class APPENDIX C- FEES AND EXPENSES As of October 10, 2011 Base Fee (calculated daily, payable monthly) Annual fee of the greater of: $345,000 (allocated per Fund at a rate of $5,000 per Fund with a single class of shares; $8,000 per Fund with two classes of shares; and any remaining fees allocated to Funds based on relative net assets); OR $5,000 per Fund with a single class of shares and $8,000 per Fund with two classes of shares. Plus: 3.26 bp of the Funds' combined annual net assets between $0-$500 million; 3.0 bp of the Funds' combined annual net assets between $500 million -$1billion; and 2.0 bp of the Funds' combined annual net assets in excess of $1 billion Out-of-PocketExpenses Including, but not limited to third party securities pricing fees (Agent agrees to waive third party pricing fees in an amount not to exceed $2,000 per month), service auditor's report (calculated pro-rata per Fund) and other expenses Agent may incur at the direction of the Trusts.
